Title: From James Madison to Carlos Martínez de Yrujo, 31 January 1804 (Abstract)
From: Madison, James
To: Yrujo, Carlos Martínez de


31 January 1804, Department of State. “The enclosed original documents (which I pray you to return) with Mr. Cooks last letter to me will make you in some degree acquainted with his complaint, and point out the Court from whose decision he expects redress. There is beside in this office a certified transcript of the previous proceedings in his case, with which, being volum[i]nous I have not troubled you, but if it would be agreeable to you to see it, I will have the honor to inclose it to you.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


